Title: From James Madison to John Bass Dabney, 2 June 1807
From: Madison, James
To: Dabney, John Bass



Sir,
Washington, Department of State, June 2d. 1807.

Your letter of April 12 is just received.  Enclosed you will find one under a flying seal for Mr. Street, informing him of the revocation of his Vice Consular Commission, and intimating that the papers and documents in relation to his office ought to be delivered over to you.  To guard against attempts to avail himself of his Exequatur, until you can obtain its annulment from the Portuguese authority, it may be proper for you to shew to the Governor of Fayal the letter for Mr. Street before you seal and deliver it.  I am, respectfully, Sir, &c

James Madison.

